Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 1 of 7




                                                       4:19-cv-3877
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 2 of 7
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 3 of 7
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 4 of 7
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 5 of 7
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 6 of 7
Case 4:19-cv-03877 Document 1 Filed on 10/04/19 in TXSD Page 7 of 7
